J-A31006-14 & J-A31007-14


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

IN THE INTEREST OF: S.W.C., A MINOR,           IN THE SUPERIOR COURT OF
                                                     PENNSYLVANIA




APPEAL OF: R.L., MOTHER,

                       Appellant                    No. 963 MDA 2014


                Appeal from the Order Entered May 5, 2014
               In the Court of Common Pleas of York County
            Juvenile Division at No(s): CP-67-DP-0000103-2012


IN RE: ADOPTION OF: S.W.C.,                    IN THE SUPERIOR COURT OF
                                                     PENNSYLVANIA




APPEAL OF: R.L.,

                       Appellant                    No. 951 MDA 2014


                    Appeal from the Decree May 5, 2014
               In the Court of Common Pleas of York County
                    Orphans' Court at No(s): 2013-0119


BEFORE: BOWES, OTT, and STABILE, JJ.

MEMORANDUM BY BOWES, J.:                       FILED NOVEMBER 12, 2014

     R.L. (“Mother”) appeals from the contemporaneous order and decree

entered on May 5, 2014, wherein the trial court changed S.W.C.’s

permanency goal from reunification to adoption and terminated Mother’s

parental rights to the child.   As the appeals flow from identical facts and
J-A31006-14 & J-A31007-14



Mother combined both of her arguments into a single brief, we address the

appeals collectively and affirm.1

       S.W.C. was born during May 2009 of an ongoing relationship between

Mother and C.B.C. (“Father”).          York County Office of Children and Youth,

Services (“CYS”) became involved with the family during May of 2012 due to

allegations that Father sexually abused S.W.C.’s older half-sister over a four-

year period. Father was determined to be an indicated perpetrator of abuse.

On June 4, 2012, the victim, S.W.C., and another half-sibling, who

subsequently leveled allegations of abuse against Father, were placed

together in emergency shelter care.            The latter allegations of abuse were

also substantiated.      On June 12, 2012, the juvenile court adjudicated the

three children dependent.          The children remained together in the foster

home, which is now a pre-adoptive resource. The trial court also terminated

Mother’s parental rights to S.W.C.’s half-sisters.          Mother did not appeal

those orders, and their birth father relinquished his parental rights and

consented to the adoption by the foster parents.

       The original permanency goal for all of the children was reunification

with Mother. In order to achieve that goal, CYS crafted a family service plan

(“FSP”) that directed Mother to maintain contact with CYS, complete a non-

offending parenting class and a parental education program, obtain a

____________________________________________


1
  On the same date, the trial court terminated the parental rights of C.B.C.,
S.W.C.’s birth father. We address the appeal from that order separately.



                                           -2-
J-A31006-14 & J-A31007-14



psychological evaluation and comply with treatment recommendations, and

maintain a safe home.    The FSP was subsequently amended to include a

requirement that Mother and her then-paramour and now husband, N.L.,

complete evaluations to address past criminal history, including N.L.’s

convictions for statutory sexual assault and corruption of minors.   Mother

was directed to attend weekly therapy at Pressley Ridge and cooperate with

separate in-home services provided by Pressley Ridge. Additionally, Mother

and N.L. were directed to comply with the visitation schedule.

     Initially, Mother complied with the FSP.    She attended a psychiatric

evaluation, finished the intake portion of a non-offenders parenting class,

and completed general parenting classes at Family Child Resources.

Likewise, early in the process, Mother maintained consistent supervised

visitation with S.W.C., and CYS moved the supervised visitations from the

agency into Mother’s home.      However, during the dependency process,

S.W.C.’s behavior during the visitations became erratic in that he displayed

aggression and defiance and engaged in tantrums.        Mother struggled to

redirect the child’s activities and often countered his behavior with

excessively long time-outs.    By the time that CYS ultimately sought to

change the child’s permanency goal, he no longer wanted to visit Mother.

     Within three months of S.W.C.’s dependency adjudication, Mother still

failed to initiate the therapy recommended following her psychiatric

evaluation. Similarly, by February 2013, Pressley Ridge sought to terminate

its in-home-service component because Mother required intensive services

                                    -3-
J-A31006-14 & J-A31007-14



beyond its capabilities.   For example, while Mother was delinquent on her

bills, she rejected attempts by the in-home service team to formulate a

budget. Moreover, N.L.’s sex-offense evaluations remained pending at that

time. Pressley Ridge characterized the family’s prognosis as “very guarded”

due to the level of trauma and the level of effort required to mend the family

relationship and develop appropriate parenting skills. CYF Exhibit 5, Pressley

Ridge Closing Summary, at 4. It recommended that Mother continue with

regular outpatient counseling services. Id. at 3.

      Later, during April 2013, Mother’s therapist reported that Mother

struggled to recognize how her traumatic history with sexual abuse affected

her parenting abilities. She reported that Mother missed at least sixteen of

the fifty-three scheduled therapeutic sessions.       N.L. completed some

components of his evaluation, but neither he nor Mother had finished their

respective risk assessments at that point.     Likewise, the court-appointed

child advocate (“CASA”) reported that Mother started serially misinforming

S.W.C. and his sisters that she had become pregnant and suffered a

miscarriages. However, since Mother had a tubal ligation during July 2012,

her claims of pregnancy were untrue.      In the ensuing months, Mother’s

therapist reported that Mother’s attendance had become more inconsistent.

At one juncture, Mother missed fourteen of twenty-four sessions.

      On October 30, 2013, CYS filed a petition to change S.W.C.’s

permanency goal from reunification to adoption and filed a petition to

terminate Mother’s and Father’s parental rights.    CASA concurred in CYS’s

                                    -4-
J-A31006-14 & J-A31007-14



decision and, on January 7, 2014, it issued a comprehensive report

concluding that it was in the best interests of S.W.C. and his two siblings to

change their permanency goal to adoption and terminate Mother’s parental

rights.   The court convened evidentiary hearings on January 10 and

February 27, 2014. CYS presented testimony from the case worker assigned

to the family and from the family advocate who was associated with Catholic

Charities. Mother testified on her own behalf.

      On May 5, 2014, the trial court granted CYS’s petitions, terminated

Mother’s parental rights, and change S.W.C.’s permanency goal to adoption.

These timely appeals followed.      Mother filed a Rule 1925(b) statement

asserting three issues that she reiterates on appeal as follows:

            I.     Whether the trial court erred changing the goal from
      reunification to adoption.

            II.   Whether the trial court erred in terminating the
      parental rights of Mother . . . pursuant to [§] 2511(a)(1), (2),
      (5) and (8) of the Adoption Act.

            III. Whether the trial court erred in concluding that
      termination of parental rights would best serve the needs and
      welfare of the children pursuant to [§] 2511(b) of the Adoption
      Act.

Mother’s brief at 5.

      Mother challenges the trial court’s decision to change S.W.C.’s

permanency goal to adoption and its decision to terminate Mother’s parental

rights pursuant to the Adoption Act, 23 Pa.C.S. § 2511(a) and (b). While

the court’s determinations are related factually, the two decisions implicate


                                     -5-
J-A31006-14 & J-A31007-14


different considerations.        See In re A.L.D., 797 A.2d 326, 339-340

(Pa.Super. 2002) (“the issues and purposes of the proceedings before the

Juvenile Court and the Orphans’ Court are wholly distinct”). Indeed, unlike

involuntary termination proceedings, which concentrates principally upon a

parent’s action and inaction,2 the focus of dependency proceedings is “on the

children’s safety, permanency, and well-being,” and not on the parent’s

conduct. In re N.C., 909 A.2d 818, 822-823 (Pa.Super. 2006); In re K.J.,

27 A.3d 236, 241 (Pa.Super. 2011) (citations omitted) (Juvenile Act’s

mandate clearly places trial court's focus on best interests of child).

       First, we review the trial court order changing the permanency goals

from reunification to adoption. The following principles are relevant to our

review:

       In cases involving a court’s order changing the [court-ordered]
       goal . . . to adoption, our standard of review is abuse of
       discretion. To hold that the trial court abused its discretion, we
       must determine its judgment was manifestly unreasonable, that
       the court disregarded the law, or that its action was a result of
       partiality, prejudice, bias or ill will. While this Court is bound by
       the facts determined in the trial court, we are not tied to the
       court’s inferences, deductions and conclusions; we have a
       responsibility to ensure that the record represents a
       comprehensive inquiry and that the hearing judge has applied
       the appropriate legal principles to that record. Therefore, our
       scope of review is broad.

____________________________________________


2
  Only after clear and convincing evidence is presented to establish that a
parent’s action or inaction satisfies the statutory grounds for termination
pursuant to § 2511(a) will the trial court consider the child’s developmental,
physical, and emotional needs and welfare under § 2511(b).



                                           -6-
J-A31006-14 & J-A31007-14


In re S.B., 943 A.2d 973, 977 (Pa.Super. 2008) (citations omitted); see

also In re R.J.T., 9 A.3d 1179, 1190 (Pa. 2010).

      This issue is controlled by the Juvenile Act, 42 Pa.C.S. § 6301-6375,

which was amended in 1998 to conform to the federal Adoption and Safe

Families Act (“ASFA”), 42 U.S.C. § 671-679. In In re M.S., 980 A.2d 612,

615 (Pa.Super. 2009) citing 42 Pa.C.S. § 6301(b)(1), we explained,

            Both statutes are compatible pieces of legislation
            seeking to benefit the best interest of the child, not
            the parent. . . . ASFA promotes the reunification of
            foster care children with their natural parents when
            feasible. . . . Pennsylvania’s Juvenile Act focuses
            upon reunification of the family, which means that
            the unity of the family shall be preserved “whenever
            possible.”
As such, child welfare agencies are required to make reasonable efforts to

return a foster child to his or her biological parent.   In re N.C., 909 A.2d
818, 823 (Pa.Super. 2006).       When those efforts fail, the agency “must

redirect its efforts toward placing the child in an adoptive home.” Id.

      During permanency review hearings, trial courts must address the

following considerations relevant to the child’s wellbeing.

      (f) Matters to be determined at permanency hearing.—

      At each permanency hearing, a court shall determine all of the
      following:

         (1) The continuing necessity for and appropriateness of
         the placement.

         (2) The appropriateness, feasibility and extent of
         compliance with the permanency plan developed for the
         child.


                                     -7-
J-A31006-14 & J-A31007-14


        (3) The extent of progress made toward alleviating the
        circumstances which necessitated the original placement.

        (4) The appropriateness and feasibility            of   the
        current placement goal for the child.

        (5) The likely date by which the placement goal for the
        child might be achieved.

        (5.1) Whether reasonable efforts were made to finalize
        the permanency plan in effect.

        (6) Whether the child is safe.

                ....

        (9) If the child has been in placement for at least 15 of
        the last 22 months or the court has determined that
        aggravated circumstances exist and that reasonable
        efforts to prevent or eliminate the need to remove the
        child from the child’s parent, guardian or custodian or to
        preserve and reunify the family need not be made or
        continue to be made, whether the county agency has filed
        or sought to join a petition to terminate parental rights
        and to identify, recruit, process and approve a qualified
        family to adopt the child[.]

     (f.1)     Additional    determination.--Based        upon    the
     determinations made under subsection (f) and all relevant
     evidence presented at the hearing, the court shall determine one
     of the following:

        (1) If and when the child will be returned to the
        child's parent, guardian or custodian in cases where the
        return of the child is best suited to the safety, protection
        and physical, mental and moral welfare of the child.

        (2) If and when the child will be placed for
        adoption, and the county agency will file for termination
        of parental rights in cases where return to the child's
        parent, guardian or custodian is not best suited to the
        safety, protection and physical, mental and moral welfare
        of the child.


                                   -8-
J-A31006-14 & J-A31007-14


42 Pa.C.S. § 6351(f)(1)-(6) and (9), (f.1) (1) and (2) (emphasis added). As

we have indicated, “[t]hese statutory mandates clearly place the trial court’s

focus on the best interests of the child.” In re S.B., supra at 978 (citation

omitted).    Importantly, “[s]afety, permanency, and well-being of the child

must take precedence over all other considerations.” Id. (citation omitted;

emphasis in original). Moreover, the burden is on the child welfare agency

“to prove the change in goal would be in the child’s best interest.”     In re

D.P., 972 A.2d 1221, 1227 (Pa.Super. 2009).

       Instantly, we discern no abuse of discretion by the trial court in

changing S.W.C.’s goal from reunification to adoption.       After a thorough

review of the parties’ briefs, pertinent law and the certified record, we

conclude that the trial court cogently and accurately addressed this aspect of

Mother’s argument in its well-reasoned opinion entered on May 6, 2014.

Therefore we affirm the the order changing S.W.C.’s permanency goal on the

basis of that opinion.3

____________________________________________


3
   The relevant analysis starts on page eighteen of the trial court opinion and
concludes on page twenty-three. In addition to adopting the trial court’s
analysis, we specifically reject Mother’s argument that the trial court was
preoccupied with the threat that N.L. would pose to S.W.C.’s sisters if the
family was reunified.      Mother asserts that the trial court improperly
transferred those concerns to the case at bar. This position permeates each
issue raised in her brief. However, notwithstanding Mother’s protestations to
the contrary, the trial court’s consideration of the genuine risk that N.L.
posed to the children related to the quality of Mother’s decision-making
ability generally insofar as she would willingly expose her adolescent
daughters to a convicted sex offender with a predilection for pubescent girls.
(Footnote Continued Next Page)


                                           -9-
J-A31006-14 & J-A31007-14


      Next, we address whether the trial court erred in terminating Mother’s

parental rights pursuant to Pa.C.S. § 2511(a) and (b).           We apply the

following standard of review of an order terminating parental rights:

            In cases concerning the involuntary termination of parental
      rights, our review is limited to a determination of whether the
      decree of the termination court is supported by competent
      evidence. Adoption of B.D.S., 494 Pa. 171, 431 A.2d 203, 207
      (1981). The party petitioning for termination “must prove the
      statutory criteria for that termination by at least clear and
      convincing evidence.” In re T.R., 502 Pa. 165, 465 A.2d 642,
      644 (1983).      Clear and convincing evidence is defined as
      “testimony that is so clear, direct, weighty, and convincing as to
      enable the trier of fact to come to a clear conviction, without
      hesitancy, of the truth of the precise facts in issue.” Matter of
      Sylvester, 521 Pa. 300, 555 A.2d 1202, 1203–04 (1989).

In re Adoption of L.J.B., 18 A.3d 1098, 1107 (Pa. 2011). As the ultimate

trier of fact, the trial court is empowered to make all determinations of

credibility, resolve conflicts in the evidence, and believe all, part, or none of

the evidence presented.         In re A.S., 11 A.3d 473, 477 (Pa.Super. 2010).

“If competent evidence supports the trial court's findings, we will affirm even

if the record could also support the opposite result.” Id.

      Requests to involuntarily terminate a biological parent’s parental rights

are governed by 23 Pa.C.S. § 2511, which provides in pertinent part as

follows:


                       _______________________
(Footnote Continued)

Hence, the trial court’s reference to any potential for abuse by N.L. is an
indictment of Mother’s parenting rather than a finding that N.L. is a direct
threat to S.W.C.



                                           - 10 -
J-A31006-14 & J-A31007-14


     (a) General rule.--The rights of a parent in regard to a child
     may be terminated after a petition filed on any of the following
     grounds:

       (1) The parent by conduct continuing for a period of at
       least six months immediately preceding the filing of the
       petition either has evidenced a settled purpose of
       relinquishing parental claim to a child or has refused or
       failed to perform parental duties.

       (2) The repeated and continued incapacity, abuse,
       neglect or refusal of the parent has caused the child to be
       without essential parental care, control or subsistence
       necessary for his physical or mental well-being and the
       conditions and causes of the incapacity, abuse, neglect or
       refusal cannot or will not be remedied by the parent.

                ....

       (5) The child has been removed from the care of the
       parent by the court or under a voluntary agreement with
       an agency for a period of at least six months, the
       conditions which led to the removal or placement of the
       child continue to exist, the parent cannot or will not
       remedy those conditions within a reasonable period of
       time, the services or assistance reasonably available to the
       parent are not likely to remedy the conditions which led to
       the removal or placement of the child within a reasonable
       period of time and termination of the parental rights would
       best serve the needs and welfare of the child.

                ....

       (8) The child has been removed from the care of the
       parent by the court or under a voluntary agreement with
       an agency, 12 months or more have elapsed from the date
       of removal or placement, the conditions which led to the
       removal or placement of the child continue to exist and
       termination of parental rights would best serve the needs
       and welfare of the child.

             ....




                                  - 11 -
J-A31006-14 & J-A31007-14


     (b) Other considerations.--The court in terminating the rights
     of a parent shall give primary consideration to the
     developmental, physical and emotional needs and welfare of the
     child. The rights of a parent shall not be terminated solely on
     the basis of environmental factors such as inadequate housing,
     furnishings, income, clothing and medical care if found to be
     beyond the control of the parent. With respect to any petition
     filed pursuant to subsection (a)(1), (6) or (8), the court shall not
     consider any efforts by the parent to remedy the conditions
     described therein which are first initiated subsequent to the
     giving of notice of the filing of the petition.

23 Pa.C.S. § 2511.

     The test for terminating parental rights consists of two parts. In In re

L.M., 923 A.2d 505, 511 (Pa.Super. 2007), we explained:

     Initially, the focus is on the conduct of the parent. The party
     seeking termination must prove by clear and convincing
     evidence that the parent's conduct satisfies the statutory
     grounds for termination delineated in Section 2511(a). Only if
     the court determines that the parent's conduct warrants
     termination of his or her parental rights does the court engage in
     the second part of the analysis pursuant to Section 2511(b):
     determination of the needs and welfare of the child under the
     standard of best interests of the child. One major aspect of the
     needs and welfare analysis concerns the nature and status of the
     emotional bond between parent and child, with close attention
     paid to the effect on the child of permanently severing any such
     bond.

We need only agree with the orphans’ court’s decision as to one subsection

of 23 Pa.C.S. § 2511(a) and the subsection (b) analysis in order to affirm

the termination of parental rights.     In re B.L.W., 843 A.2d 380, 384

(Pa.Super. 2004) (en banc).      Herein, the certified record supports the

orphans’ court’s determination that CYS established the statutory grounds to




                                    - 12 -
J-A31006-14 & J-A31007-14


terminate Mother’s parental rights pursuant to 23 Pa.C.S. § 2511(a)(8) and

(b). Hence, we do not address the remaining statutory grounds.

      We   have   explained   our   review   of   the   evidence   pursuant   to

§ 2511(a)(8), as follows:

      In order to terminate parental rights pursuant to 23 Pa.C.S.A.
      § 2511(a)(8), the following factors must be demonstrated: (1)
      The child has been removed from parental care for 12 months or
      more from the date of removal; (2) the conditions which led to
      the removal or placement of the child continue to exist; and (3)
      termination of parental rights would best serve the needs and
      welfare of the child.

In Re Adoption of M.E.P., 825 A.2d 1266, 1275-1276 (Pa.Super. 2003).

      Thus, in order to satisfy the requirements of § 2511(a)(8) in the case

at bar, CYS was required to produce clear and convincing evidence that: (1)

S.W.C. has been removed from Mother for at least twelve months; (2) the

conditions which led to the child’s removal continue to exist; and (3)

involuntary termination of parental rights would best serve S.W.C.’s needs

and welfare.   See In re Adoption of R.J.S., 901 A.2d 502 (Pa.Super.

2006). “Notably, termination under Section 2511(a)(8), does not require an

evaluation of Mother's willingness or ability to remedy the conditions that led

to placement of her children.” Id. at 511 (emphasis in original).

      First, we observe that S.W.C. has been in CYS’s care since June 4,

2012, based upon the substantiated allegations of sexual abuse perpetrated

by Father against S.W.C.’s adolescent half-siblings. As CYS did not file its

petition to terminate Mother’s parental rights until October 30, 2013,


                                    - 13 -
J-A31006-14 & J-A31007-14


approximately   seventeen    months    later,   CYS   satisfied   the   threshold

requirement of § 2511(a)(8), which mandates that the child be removed

from Mother for at least twelve months. Next, the certified record reveals

that the condition that led to S.W.C.’s removal from Mother’s care in June

2012, Mother’s inability to provide her son a safe and secure environment

continued to exist, and that terminating Mother’s parental rights would best

serve S.W.C.’s needs and welfare.

      During the evidentiary hearing, Karen Beard, the CYS caseworker

assigned to the family since June 2013, testified that she was the current

custodian of the family’s file. N.T., 2/10/14, at 11. Ms. Beard indicated that,

prior to the agency’s involvement with the family during June 2012, Mother

was involved with the child service agency in Blair County that resulted in

the termination of her parental rights of another child. Id. at 13. Similarly,

she explained that, prior to the sexual abuse that is the genesis of the

instant case, Father was identified as an indicated perpetrator of sexual

abuse and was listed on the Child Line abuse registry in Cumberland County.

Id. Additionally, in the weeks proceeding the underlying report that Father

had sexually abused S.W.C.’s half-sister for the previous four years, Father

was found to be in contempt for violating a protection from abuse order

based upon his surreptitious residence at Mother’s home. Id. Father parked

in the rear of the property to avoid detection.   Id. However, the children

confirmed Father’s presence in the home during the relevant time.            Id.


                                    - 14 -
J-A31006-14 & J-A31007-14


Ms. Beard expounded, “Mother failed to assure the safety of the children by

allowing [Father] to reside in the residence and have ongoing contact with

the children.” Id. at 13-14.

     Ms. Beard also testified about Mother’s current living situation. At the

date of the hearing, Mother resided with her current husband, N.L., in a

rental home in York. Id. at 21, 23.   Since the adjudication of dependency,

Mother source of income was limited to SSI disability insurance. Id. at 25-

26. She receives $720 per month due to her diagnosis of major depressive

disorder. Id. at 27. Mother has not been employed outside of the home for

approximately ten years. Id. at 25-26. N.L. works part-time as a cook at

Buffalo Wild Wings.

     Ms. Beard indicated that Mother’s residence was unsafe. Id. at 22. It

reeked of dog waste and had issues with mold due to ceiling leaks.        Id.

While Mother apparently “scraped” the mold off the walls, the wall paneling

was bowed and remained wet to the touch.           Id.   Portions of tile were

missing from the kitchen walls and floor.    Id.   Approximately one-third of

the tiles were missing from the bathroom ceiling due to the leaks, and the

third-floor ceiling was cracked. Id. at 22-23. Additionally, portions of the

floor was unstable and yielded to Ms. Beard’s weight when she walked on it.

She opined that the physical state of the residence was not appropriate for

the return of S.W.C. and his half-sisters.    Moreover, Mother was in the




                                   - 15 -
J-A31006-14 & J-A31007-14


process of being evicted from the residence for failure to pay rent. Id. at

23.

      As it relates to visitation, Ms. Beard testified that Mother consistently

participated in the twice-a-week supervised visitations with S.W.C. and his

sisters.   Id. at 28-29.   The visitations lasted one and one-half hours on

Mondays and Wednesday.        Id. at 28.   CYS briefly contemplated removing

supervision, but Mother refused to prevent the children’s contact with N.L., a

convicted sex offender. The supervision was re-imposed within two weeks.

Id. at 29-30.     Ms. Beard testified that Mother was unable to interact

effectively with all three children at the same time.        Id. at 31.     She

explained that S.W.C.’s behavioral issues required that she focus her

attention on disciplining that child to the exclusion of the other children. Id.

at 32. However, Mother never requested separate visitations. Id.

      In relation to the mental health component, Ms. Beard reported that

Mother submitted to a psychiatric evaluation and participated in two of the

three types of recommended therapy. Id. at 37-38. However, Mother did

not fully comply with the additional recommendations outlined in a report

authored by Suzanne Ashwood for the Commonwealth Clinical Group. Id. at

38.   Likewise, Ms. Beard noted that Mother was discharged from Pressley

Ridge in-home services due to slow progress and the improbability of

reunification.   Id. at 39.   CYS never refused any services that Mother

requested. Id. at 40.


                                     - 16 -
J-A31006-14 & J-A31007-14


      Ms. Beard concluded that it was in S.W.C.’s best interest to prepare

the child for adoption because issues existed regarding Mother’s ability to

protect the children from harm.     She recommended terminating Mother’s

parental rights “so that [S.W.C.] would have a safe and stable home with

family members that can provide adequate care and protection.” Id. at 58.

Ms. Beard stated that, as it relates to the children’s safety and the issues

that Mother and her partners had as respective victims and perpetrators of

sexual abuse, Mother is in the identical place that she was when S.W.C. and

his sisters were removed from her care in June of 2012. Id. at 59. Stated

simply, other than visitation, Mother failed to make progress toward

addressing the issues that caused S.W.C.’s placement, i.e., his safety. Id.

at 57. Ms. Beard effectively recognized that there were many outstanding

concerns that Mother needed to address, and stated that she could not see a

light at the end of the tunnel. Id. at 59. Thus, she believed that Mother

was not close to accomplishing her parenting goals.

      Furthermore, as Ms. Beard observed, the services that Mother utilized

were not sufficient to facilitate reunification.      Id. at 58.   Ms. Beard

highlighted that Mother often indicates an understanding of the importance

of protecting S.W.C. and his sisters only to behave in a manner that leads

the agency to question her actual ability to protect them from harm. Id. at

41. Critically, Ms. Beard testified that CYS is concerned that Mother fails to

comprehend how her choices regarding N.L. affect her children and how


                                    - 17 -
J-A31006-14 & J-A31007-14


those choices are interpreted as failing to protect them from a convicted

child abuser.   Id. at 51-52.     As it relates to Mother’s inability to perceive

potential threats to her children generally, Ms. Beard proffered the following

illustration regarding N.L.:

            Our agency just has concerns with [N.L.’s] charges[.] . . .
      [W]e met with Dr. Turner who reviewed [N.L.’s] . . . sexual
      history polygraph [examination], and the polygraph revealed an
      interest . . . in, like, 13 to 18 year old[s], but he was also
      recommended for like treatment within that time span, but
      [T.H.’s] 11 so she’s – that’s where our concerns lie.

Id. at 52. She continued that, even though N.L. is attending counseling, he

failed to implement the various recommendations from his sex-offender

evaluations.    Id. at 53.     The agency is worried by the fact that, despite

N.L.’s history with sex abuse of adolescent girls and the direct harm that he

poses to her daughters’ safety, Mother dismisses the potential danger. Id.

at 54. Indeed, Mother, herself a victim of sexual abuse, informed Ms. Beard

that her daughters “should move on [and] get over” the sexual abuse they

endured.    Id. at 55.    Moreover, Mother not only knew of N.L.’s sexual

predilections before she married him, she minimized the issues even though

the children had been removed from her care due to Father’s sexual abuse

of the girls. Id. Rather than insulate her children from this potential threat,

Mother encouraged S.W.C. and his sisters to refer to N.L. as “daddy” and the

children acquiesced. Id. at 56. Mother’s lack of empathy for her daughters’

prior victimization in this regard evidences her inability to appreciate the

risks of harm posed to all of the children, including S.W.C. Id. at 67.

                                       - 18 -
J-A31006-14 & J-A31007-14


       Emily   Verschoor’s    testimony    was   consistent   with   Ms.   Beard.

Ms. Verschoor was the family advocate that Catholic Charities assigned to

this matter. Id. at 138-139. She was involved with the case between July

2013 and December 2013.         Id. at 138.      Her duties were to assist with

reunification, provide parenting and life skills, supervise visitations, and

support CYS generally.       Id. at 139.   She supervised Mother’s bi-weekly

visitations with S.W.C. and his sisters and conducted parenting lessons for

Mother.   She testified that she supervised thirty-three visitations.      Id. at

140.

       In relation to the supervised visitations, Ms. Verschoor stated that

S.W.C. initially resisted contact with Mother, but “after a few months,” he

attend visitations without opposition.     Id. at 141.   S.W.C. never revealed

why he objected to the visitations, but his sisters vocalized to their foster

mother that they feared Mother would not protect them from N.L.            Id. at

150, 152-153.     Moreover, the quality of the visitations was poor.          Id.

Mother struggled to apply the tactics and strategies that she learned in

parenting classes.    Id.     Ms. Verschoor explained that, with prompting,

Mother applied her training during the first visitation following the lesson;

however, she could not retain the information and apply it later. Id. at 145,

147. At other times, Mother become frustrated and overwhelmed.             Id. at

156.




                                     - 19 -
J-A31006-14 & J-A31007-14


      When Ms. Verschoor attempted to conduct visitation in the community,

the visits turned chaotic. Id. at 158. Mother was simply unable to control

the three children in public.     Id. at 158-159.       Ms. Verschoor further

explained, “They would not listen to her.       They did not respect what she

was saying.”    Id. at 160-161.      On one occasion during a community

visitation at the York Galleria Mall, S.W.C. eloped. Id. at 172. While Mother

was searching for S.W.C., the older children wandered away from her and

began to run through the stores.     Id.     While Ms. Verschoor could see the

children playing in the stores, Mother was clueless about their location.

Ms. Verschoor stated that the incident was only one example of her concerns

over Mother’s ability to exercise appropriate supervision.

      Additionally, Ms. Verschoor testified that she attempted to address

with Mother the effect of her relationship with N.L.         However, Mother

remained largely unconcerned about her husband’s history of sex offenses,

and she was incapable of appreciating the risk of harm.           Id. at 156.

Ms. Verschoor reported that Mother “would say that she didn’t think there

was a safety risk as far as her children but then there are other times that

we would talk about it, and she said . . . that she was still very cautious

when he was around the girls.” Id. For example, Ms. Verschoor pointed out

that despite Mother’s reassuring statements that she trusted N.L. with the

children, and her ostensive confidence that the children were safe in his

presence, Mother was on edge during the visitations that N.L. attended, and


                                    - 20 -
J-A31006-14 & J-A31007-14


she was preoccupied with her husband’s interactions with the children. Id.

at 166-167.

      Ms.   Verschoor   explained   that,    while    Mother   improved   some

components of her parenting skills over the thirty-three visitations that she

had with the children, she struggled continually with other components, such

as doling out appropriate discipline.       Id. at 148.    Similarly, she made

minimal progress with independent parenting and required consistent

prompting to apply the required strategies.          Id. at 149.   Nonetheless,

Mother resisted Ms. Verschoor’s attempts to assist her with disciplining the

children. Id. at 161-162.

      The forgoing evidence sustains the trial court’s determination that CYS

proved by clear and convincing evidence the statutory grounds to terminate

Mother’s parental rights to S.W.C. pursuant to § 2511(a)(8).           Mother’s

failure to address her mental health issues stemming from the sexual

assaults that she endured as a child, rectify her parenting shortcomings, and

erect safeguards to protect S.W.C. from the convicted sex-offender whom

she married, despite the obvious danger and the agency’s opposition,

illustrates that she is unable to care for her son. Thus, as highlighted by the

testimony Ms. Beard and Ms. Verschoor presented, CYS adduced clear and

convincing evidence to terminate Mother’s parental rights. S.W.C. has been

removed from Mother for at least twelve months; the conditions that led to

S.W.C.’s removal continue to exist; and, as discussed infra, involuntary


                                    - 21 -
J-A31006-14 & J-A31007-14


termination of parental rights would best serve S.W.C.’s needs and welfare.

Accordingly, we find that the record supports the trial court’s conclusion that

CYS satisfied the statutory requirements to terminate Mother’s parental

rights pursuant to 23 Pa.C.S. § 2511(a)(8). See In re Adoption of R.J.S.,

supra.

      Next, we address whether the trial court abused its discretion in

finding that CYS presented sufficient evidence to demonstrate by clear and

convincing   evidence   that   terminating   Mother’s   parental   rights   and

permanently severing the existing bond between her and S.W.C. would best

serve the child’s needs and welfare pursuant to Section 2511(b). While the

Adoption Act does not mandate that the trial court consider the effect of

permanently severing parental bonds, our case law requires it where a bond

exists to some extent. See In re E.M., 620 A.2d 481, 485 (Pa. 1993).

      The extent of the trial court’s bond-effect analysis depends upon the

circumstances of a particular case.      In re K.Z.S., 946 A.2d 753, 763

(Pa.Super. 2008).    We have emphasized that, while a parent’s emotional

bond with his child is a major aspect of the § 2511(b) best-interest analysis,

it is nonetheless only one of many factors to be considered by the trial court

when determining what is in the best interest of the child. In re K.K.R.-S.,

958 A.2d 529, 535-536 (Pa.Super. 2008). Indeed, the mere existence of an

emotional bond does not preclude the termination of parental rights. See In

re T.D., 949 A.2d 910 (Pa.Super. 2008) (trial court’s decision to terminate


                                    - 22 -
J-A31006-14 & J-A31007-14


parental rights was affirmed where court balanced strong emotional bond

against parents’ inability to serve needs of child).

      As we explained in In re K.Z.S., supra at 763 (emphasis omitted),

            In addition to a bond examination, the court may equally
      emphasize the safety needs of the child under subsection (b),
      particularly in cases involving physical or sexual abuse, severe
      child neglect or abandonment, or children with special needs.
      The trial court should also examine the intangibles such as the
      love, comfort, security and stability the child might have with the
      foster parent.     Another consideration is the importance of
      continuity of relationships to the child and whether the parent
      child bond, if it exists, can be severed without detrimental
      effects on the child. All of these factors can contribute to the
      inquiry about the needs and welfare of the child.

See also In re A.S., 11 A.3d 473, 483 (Pa.Super. 2010) (orphans’ court

can emphasize safety needs, consider intangibles, such as love, comfort,

security, and stability child might have with the foster parent, and

importance of continuity of existing relationships).

      Herein, the trial court concluded that severing the parental bond and

freeing S.W.C. for adoption was in the child’s best interest because the

parental bond that nurtures safety, security, and permanency exists

between S.W.C. and his foster parents rather than with Mother. See Trial

Court Opinion, 5/6/14, at 32. Our review of the certified record confirms the

trial court’s conclusion.

      In addition to discussing the duration of S.W.C.’s placement and

Mother’s inability to remedy the conditions that led to his removal from

Mother’s care, Ms. Beard’s testimony also addressed S.W.C.’s development


                                     - 23 -
J-A31006-14 & J-A31007-14


in foster care. Ms. Beard testified that S.W.C. was four years old as of the

date of the evidentiary hearing. N.T., 1/10/14, at 44. He was diagnosed

with oppositional defiant disorder (“ODD”) and adjustment disorder with

anxiety. Id. at 46. Due to his negative behaviors, there is a concern that

he may have attention deficit hyperactivity disorder (“ADHD”), but his

scheduled   neuropsychological     evaluation   had   not   occurred   when   the

evidence was presented.      Id.   S.W.C. was referred for play therapy but

remains on a waiting list.    He has been in a Head Start program since

September 2013. Id. at 44. He is excelling in the classroom; however, he

still experiences disruptive outbursts. N.T., 2/27/14, at 12.

      As it relates to S.W.C.’s relationship with Mother, Ms. Beard testified

that he generally refers to her as “mom,” but has also addressed Mother by

her Christian name. N.T., 1/10/14, at 32. She also noted that the child was

problematic during the visitations and often challenged Mother’s authority.

Id. at 34. In contrast to that behavior, however, S.W.C. is respectful to his

foster parents, and he appears more comfortable in their presence. Id. at

34.

      Since she has been assigned to this family, Ms. Beard visited S.W.C.

and his half-sisters in the foster family once per month.       Id. at 33.    She

indicated that S.W.C. is particularly attached to his half-sisters, especially

the younger girl, and the foster parents are committed to adopting all three

children.   Id. at 36, 49-50.      Similarly, Ms. Beard testified that S.W.C.


                                     - 24 -
J-A31006-14 & J-A31007-14


bonded with all of the members of the foster family, and he is very happy in

the home. Id. at 33. Ms. Beard added that S.W.C. enjoyed a particularly

close relationship with his foster father, and that he followed appropriate

parenting prompts. Id. at 35.

      Noting that S.W.C. has never inquired about Mother during the

caseworker’s visits to the foster home, Ms. Beard opined the child’s bonds

were comparatively stronger with his foster parents and that he would not

suffer any long-term negative impacts if the court terminates Mother’s

parental rights.   Id. at 36, 59, 126, 130.       Specifically, she testified,

“although [the children] have visits . . . with mom, they spend [the]

majority of the time with the foster family. So I feel like they have bonded

more with the foster family over the past 19 months. They appear to be

included in th[e] family and the family[’s] activities. They’re viewed as part

of their family.” Id. at 119.

      Similarly, Ms. Verschoor testified that S.W.C. loves his foster family

and when the visitations with Mother ended, he was excited to return to the

foster home. Id. at 154. He did not cling to Mother during the visitations,

and when the visitations end, he simply hugs her, says “good-bye”, and gets

in the van to return home with his foster family. Id. at 170. He never acted

out or rebelled for being separated from her.     Id.   Ms. Verschoor opined

that, although S.W.C. shares a bond with Mother, the bond he enjoys with

his foster parents is stronger. Id. at 155.


                                    - 25 -
J-A31006-14 & J-A31007-14


     As highlighted by the forgoing evidence, the certified record supports

the trial court’s needs and welfare analysis pursuant to § 2511(b).       No

meaningful bond exists between S.W.C. and Mother that would be

detrimental to sever.      The evidence confirms that S.W.C.’s primary

attachment is to his pre-adoptive foster parents and his two half-siblings

whose adoption into the same family is pending. Those relationships reveal

the hallmarks of healthy parent-child and sibling relationships, including

closeness, security and emotional attachment. In contrast, Mother has not

cultivated any bond with her son beyond visitation. The fact that S.W.C’s

primary emotional attachment is with his foster parents rather than Mother

is a significant factor in evaluating his developmental and emotional needs

and welfare. See In re K.Z.S., supra (“the bond between [the child] and

[foster mother] is the primary bond to protect, given [the child’s] young age

and his very limited contact with Mother”).

     Thus, mindful of the additional factors that should be emphasized

during the needs-and-welfare analysis in In re K.Z.S., supra at 763, such

as “the love, comfort, security and stability the child might have with the

foster parent” and the importance of continuing that beneficial relationship,

we find that the record confirms that terminating Mother’s parental rights

best satisfies S.W.C.’s developmental, physical, and emotional needs and

welfare. We emphasize that it is highly beneficial that S.W.C and his half-

sisters share the same pre-adoptive foster home.


                                    - 26 -
J-A31006-14 & J-A31007-14


     For all of the foregoing reasons, we affirm the trial court order

changing S.W.C.’s permanency goal and the decree terminating Mother’s

parental rights to S.W.C. pursuant to § 2511(a)(8) and (b).

     Order and decree affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 11/12/2014




                                   - 27 -
Circulated 10/31/2014 04:47 PM
Circulated 10/31/2014 04:47 PM
Circulated 10/31/2014 04:47 PM
Circulated 10/31/2014 04:47 PM
Circulated 10/31/2014 04:47 PM
Circulated 10/31/2014 04:47 PM
Circulated 10/31/2014 04:47 PM
Circulated 10/31/2014 04:47 PM
Circulated 10/31/2014 04:47 PM
Circulated 10/31/2014 04:47 PM
Circulated 10/31/2014 04:47 PM
Circulated 10/31/2014 04:47 PM
Circulated 10/31/2014 04:47 PM
Circulated 10/31/2014 04:47 PM
Circulated 10/31/2014 04:47 PM
Circulated 10/31/2014 04:47 PM
Circulated 10/31/2014 04:47 PM
Circulated 10/31/2014 04:47 PM
Circulated 10/31/2014 04:47 PM
Circulated 10/31/2014 04:47 PM
Circulated 10/31/2014 04:47 PM
Circulated 10/31/2014 04:47 PM
Circulated 10/31/2014 04:47 PM
Circulated 10/31/2014 04:47 PM
Circulated 10/31/2014 04:47 PM
Circulated 10/31/2014 04:47 PM
Circulated 10/31/2014 04:47 PM
Circulated 10/31/2014 04:47 PM
Circulated 10/31/2014 04:47 PM
Circulated 10/31/2014 04:47 PM
Circulated 10/31/2014 04:47 PM